Title: To George Washington from Edmund Randolph, 24 July 1795
From: Randolph, Edmund
To: Washington, George


          
            Sir
            Department of State July 24. 1795.
          
          After a very mature consideration, we are unanimously of opinion, that an answer be returned to the papers, inclosed in the letter, which you honored me with from Baltimore on the 18th instant. At first, the sentiments contained in the sketch (No. 1.) seemed to prevail wi⟨th⟩ a majority. But the prospect of more and more popular meetings has converted us all to the idea, that an answer may be framed, as a text, around which temperate men may rally. Mr Wolcott and Colo. Pickering have both made draughts; and each is well done upon the principle, on which each proceeds. But we have thought that a mixture of the two would be preferable. This morning we shall sit again upon the composition; and I shall forward it so as at least to overtake the stage at Baltimore.
          I have the honor of forwarding the memorial (No. 2). and

the rough of a ratification (⟨No. 3⟩). They indicate the sentiment only; and it is not my wish, ⟨even⟩ after you shall have perused them once, to put them out of my hands, until you shall have seen them a second time in the final dress, which I shall give them. The instructions will be transmitted, as soon as the meeting of Philadelphia on the morrow shall have exhibited a very laboured address to you, which, I am told, will contain every thing, which can be objected to the treaty.
          Nothing has transpired from Europe since my last; not yet from any of the Ministers here. I have the honor to be with the highest respect Sir yr mo. ob. serv.
          
            Edm: Randolph.
          
        